Citation Nr: 1610547	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-47 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the sweat glands, to include hyperhidrosis.  

2.  Entitlement to service connection for diabetes mellitus (DM).  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1992 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a Central Office hearing in February 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Navy from 1992 to 1996, and unfortunately, the service treatment records have yet to be located.  The RO apparently made requests to the National Personnel Records Center (NPRC) on at least one occasion, and the Veteran was instructed of his ability to add any records he might hold as an alternative way to substantiate his claims.  It is evident that a second request was also made, but it is not readily apparent as to what the response was with respect to the location of the records.  In addition, the Board notes that the Veteran has sought treatment at VA numerous times between 2005 and 2009, and there are inpatient hospitalization records, as well as outpatient clinical records, covering this period of time.  There do not appear to be any VA clinical or hospitalization records subsequent to this date in the claims file.  

Records held in federal custody are deemed to be constructively part of the record. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, efforts must be made to secure any and all VA treatment records from 2009 to the present, and also, an additional attempt should be made with the appropriate service department entity (to include via the NPRC) to locate the Veteran's service treatment records.  Should none be located after an exhaustive search, so annotate the claims file.  

With respect to the Veteran's allegations, he has stated that he was diagnosed with diabetes, hypertension, and a sweat gland disorder in service or, at the very least, that he experienced those symptoms in service.  As noted, there are no service treatment records available.  The Veteran has current diagnoses of hypertension and a type of sweat gland disorder called hidradenitis suppurativa, and has alleged being treated for hyperhidrosis.  Available clinical records indicate a diagnosis of pre-diabetes; however, at least up to 2009, the Veteran was not diagnosed as officially being diabetic.  

The DD Form 214 indicates that the Veteran was discharged from service as due to a "weight control failure."  That is, that the Veteran's weight became excessive and he was unable to meet naval standards for height and weight.  All military branches have definitive requirements for both height and weight which must be met by recruits prior to entry into service.  That the Veteran served four years on active duty is clear, and thus, it can be assumed that at the time he entered service, he was within healthy weight standards for his height.  His discharge from service in 1996 was clearly predicated on the fact that he no longer met those standards and had gained considerable weight (which could not be remediated by in-service weight control programs).  The Veteran has attributed his weight gain in service as the originating point for hypertension, claimed diabetes, and a sweat gland disorder.  He has, in addition, posited a medical journal entry which links hyperhidrosis with obesity (and numerous other factors).  At present, the Veteran is morbidly obese, and has had recommendations for gastric bypass surgery by VA medical personnel.  Given this, there is certainly a pattern of weight gain which, apparently, began during service.  As of yet, no examination has been offered with respect to the Veteran's contentions, and given that there is some evidence of current disability as well as evidence of an in-service factor which might, at least potentially, be responsible for the current conditions, such an examination is required by jurisprudential precedent.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Make an additional attempt to secure the Veteran's service treatment records from the appropriate service department agency (to include via the NPRC).  Should no records be found, so annotate the record.  Additionally, obtain any and all VA treatment records from 2009 to the present.  Again, should no records be found after exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA internal medicine examination for the purposes of determining the nature and etiology of claimed diabetes, hypertension, and a sweat gland disorder.  In this regard, the examiner is to review the claims file and determine the exact nature of currently present hypertension, sweat gland disorder, and claimed diabetes, and is to note as to if it at least as likely as not (50 percent probability or greater) that such condition had causal origins with documented weight gain in service.  The journal entry with respect to hyperhidrosis and obesity linkage should be referenced, and the examiner should cite medical literature to support his/her conclusions.  Speculative of conclusory opinions are not helpful and will require additional remand.  In that respect, the lack of documentation in the service treatment records (which are not available) is not, in itself, an adequate basis on which to form an opinion.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




